TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00527-CV


Softprofit Solutions Corporation d/b/a Centripitel, Appellant

v.

Bob Richardson, Individually and d/b/a The Bob Richardson Law Firm, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-08-011696, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties to this appeal state in their Agreed Motion to Set Aside Trial Court
Judgment and Dismiss with Prejudice that they have settled their dispute.  We grant their motion,
vacate the trial court judgment, and dismiss this cause.  See Tex. R. App. P. 42.1(a)(2)(A); 43.2(e).


  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed on Agreed Motion
Filed:   December 4, 2009